Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2015/0093858) in view of Kawasaki (US 2020/0312765).
  Regarding claim 21.
Hwang teaches a manufacturing method of a semiconductor package, comprising: forming a reconstructed wafer comprising package units (60) (fig 4,6) (paragraph 18-22); and cutting through the reconstructed wafer along X-direction scribe lines and Y- direction scribe lines to separate the individual package units (paragraph 22), wherein: the reconstructed wafer is divided in quadrants (fig 4) by a pair of central intersecting scribe lines

    PNG
    media_image1.png
    578
    756
    media_image1.png
    Greyscale

Hwang does not teach first units having a longer dimension in a first direction and second units having a longer dimension in a second direction.
Hwang does teaches that the units (2000a) within a first quadrant comprise longer edges elongated along the Y-direction (hd2) scribe lines and shorter edges extended along the X-direction scribe lines, and a second portion of the units (2000b) within a second quadrant and adjacent to the first portion of the package units comprise longer edges elongated along the X- direction (hd1) scribe lines and shorter edges extended along the Y-direction scribe lines (fig 5a) (paragraph 138).
 
 
    PNG
    media_image2.png
    664
    882
    media_image2.png
    Greyscale


  It would have been obvious to one of ordinary skill in the art to provide first die having a longer dimension in a first direction and second die having a longer dimension in a second direction in order to reduce stress due to local variations in material composition (Kawasaki, paragraph 104,105) 
 Regarding claim 22.
Hwang teaches the package units within a third quadrant have a same arrangement as the package units within the first quadrant, and the second quadrant is between the first quadrant and the third quadrant (fig 1a,4).
Kawasaki teaches the package units within a third quadrant have a same arrangement as the package units within the first quadrant, and the second quadrant is between the first quadrant and the third quadrant (fig 5a).
Regarding claim 23
 Hwang teaches the Y-direction scribe lines within the first quadrant are offset from the Y-direction scribe lines within the second quadrant (fig 1a,4).
Kawasaki teaches the Y-direction scribe lines within the first quadrant are offset from the Y-direction scribe lines within the second quadrant (fig 5a).
 
 
 Allowable Subject Matter
Claims 1 through 16 are allowed
 The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach:
A manufacturing method of a semiconductor package, comprising: disposing semiconductor chips on a carrier, wherein the semiconductor chips are grouped in a plurality of package units; and cutting through the reconstructed wafer along scribe line regions to separate the individual package units of the plurality of package units, wherein, in the reconstructed wafer, the plurality of package units are arranged so as to balance the number of scribe line regions extending across opposite halves of the reconstructed wafer in a first direction with respect to the number of scribe line regions extending across opposite halves of the reconstructed wafer in a second direction perpendicular to the first direction.  Wherein the plurality of package units are disposed alternately oriented along the first direction and the second direction in intersecting columns and rows.
A manufacturing method of a semiconductor package, comprising: forming a reconstructed wafer comprising plural package units; and cutting through the reconstructed wafer along the scribe line regions to separate the individual package units, wherein a first portion of the package units is oriented along a first direction and a second portion of the package units is oriented along a second direction perpendicular to the first direction, and the package units of the first portion and the package units of the second portion are disposed in the reconstructed wafer so that a ratio of the number of scribe line regions extending in the first direction from one half of the reconstructed wafer to the other half of the reconstructed wafer to the number of scribe line regions extending in the second direction from one half of the reconstructed wafer to the other half of the reconstructed wafer is in the range from 1:1 to 1:2. Wherein the package units of the first portion and the second portion are arranged in lines, and the package units within each line are oriented along the same direction. Wherein a line of package units oriented along the first direction is disposed in between lines of package units oriented along the second direction.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817         

/BRADLEY SMITH/Primary Examiner, Art Unit 2817